                                  UNITED STATES BANKRUPTCY COURT
                               _____NORTHERN DISTRICT OF OHIO_______

IN RE:      RICHARD M. OSBORNE                                             }           CASE NUMBER: 17-17361
                                                                           }
                                                                           }
                                                                           }           JUDGE HARRIS
                                                                           }
            DEBTOR.                                                        }           CHAPTER 11




                             DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                                                   FOR THE PERIOD
                          FROM         October 1, 2018.      TO October 31, 2018.


   Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines established
by the United States Trustee and FRBP 2015.



  Dated:                                                                                            /s/Frederic P. Schwieg, Esq.
                                                                                                    Attorney for Debtor




            Debtor's Address                                                                        Attorney's Address
            and Phone Number:                                                                       and Phone Number:
            7265 Markell Rd.                                                                        2705 Gibson Dr.
            Waite Hill, OH 44094                                                                    Rocky River, OH 44116-3008
            ___________________________                                                             ___________________________
                                                                                                    Bar No. ___ 0030418
            Tel. ______ 440-269-0368                                                                Tel. ______ 440-499-4506



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
http://www.justice.gov/ust/r20/index.htm
1)           Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report
2)           Initial Filing Requirements
3)           Frequently Asked Questions (FAQs)




       17-17361-aih               Doc 303            FILED 12/05/18                  ENTERED 12/05/18 18:48:24                               Page 1 of 30
                        SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

Case Name: RICHARD M. OSBORNE
Case Number: 17-17361

Note: The information requested below is a summary of the information reported the various Schedules and Attachments contained within this report.

                                                                                                    Month                     Cumulative
                                                                                               October, 2018                     Total


CASH- Beginning of Month (Household)                                                                $157,161.10                   $1,081,150.71

CASH- Beginning of Month (Business)                                                                 $652,319.69                   $4,108,434.63




 Total Household Receipts                                                                           $672,067.89                   $1,012,348.75


 Total Business Receipts                                                                              $11,792.63                    $834,100.05


    Total Receipts                                                                                  $683,860.52                   $1,846,448.80




 Total Household Disbursements                                                                        $12,119.54                    $195,877.81


 Total Business Disbursements                                                                         $15,958.33                    $194,878.28


    Total Disbursements                                                                              $28,077.87                     $390,756.02




NET CASH FLOW (Total Receipts minus Total Disbursements)                                            $655,782.65                   $1,465,155.14




CASH- End of Month (Individual)                                                                     $817,109.45                   $1,897,621.72


CASH- End of Month (Business)                                                                       $648,153.99                   $4,756,588.62



           CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above)                                                                     $28,077.87                     $390,756.02

   Less: Any Amounts Transferred or Paid from the Business Account to the
Household Account (i.e., Salary Paid to Debtor or Owner's Draw)                                              $0.00                          $0.00


DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION                                                       $28,077.87                     $390,756.02

 I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of
                                                         my knowledge and belief

         29
  This ___________          Nov
                   day of _________________________    18
                                                    20_____.                               /s/ Richard M. Osborne, Sr
                                                                                          _____________________________________
                                                                                          Debtor's Signature




                                                                      Monthly Operating Report - Indivdual




        17-17361-aih                 Doc 303             FILED 12/05/18                     ENTERED 12/05/18 18:48:24                                Page 2 of 30
                                    SCHEDULE OF HOUSEHOLD
                             CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                      Month          Cumulative
                                                                                   October, 2018       Total
CASH - Beginning of Month                                                            $157,161.10

CASH RECEIPTS
 Salary or Cash from Business
 Wages from Other Sources (attach list to this report)
 Interest or Dividend Income                                                               $191.20      $1,217.55
 Alimony or Child Support
 Social Security/Pension/Retirement                                                     $2,563.00      $28,145.00
 Sale of Household Assets (attach list to this report)
 Loans/Borrowing from Outside Sources (attach list to this report)
 Other (specify) (attach list to this report) Insurance proceeds                     $651,813.69      $718,111.20
   Receipts from the estate of JTO                                                    $17,500.00      $264,875.00
TOTAL RECEIPTS                                                                       $672,067.89     $1,012,348.75

CASH DISBURSEMENTS
 Alimony or Child Support Payments
 Charitable Contributions
 Gifts                                                                                   $103.00         $105.00
 Household Expenses/Food/Clothing                                                       $1,407.43      $22,804.84
 Household Repairs & Maintenance                                                         $703.10       $20,496.57
 Insurance                                                                               $324.11       $17,711.39
 IRA Contribution
 Lease/Rent Payments
 Medical/Dental Payments                                                                                $7,632.76
 Mortgage Payment(s)                                                                                    $1,100.00
 Other Secured Payments                                                                    $575.00     $11,145.00
 Taxes - Personal Property
 Taxes - Real Estate
 Taxes Other (attach schedule)
 Travel & Entertainment                                                                 $3,134.02      $17,504.42
 Tuition/Education
 Utilities (Electric, Gas, Water, Cable, Sanitation)                                    $1,997.78      $27,719.85
 Vehicle Expenses                                                                       $1,632.70      $11,184.00
 Vehicle Secured Payment(s)
 U. S. Trustee Quarterly Fees                                                              $975.00      $2,325.00
 Professional Fees (Legal, Accounting)                                                                 $47,549.07
 Other (attach schedule)                                                                                $1,827.15
  Subscriptions                                                                          $117.40         $882.06
  Miscellaneous                                                                         $1,150.00       $5,067.06
  Traffic ticket                                                                                         $225.57
Total Household Disbursements                                                          $12,119.54     $195,877.74

CASH - End of Month (Must equal reconciled bank statement-
Attachment No. 2)                                                                    $817,109.45



                                                         Monthly Operating Report - Individual



         17-17361-aih           Doc 303          FILED 12/05/18                ENTERED 12/05/18 18:48:24             Page 3 of 30
                                   SCHEDULE OF BUSINESS
                           CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                  Month             Cumulative
                                                                               October, 2018          Total
CASH - Beginning of Month                                                          $652,319.69

BUSINESS CASH RECEIPTS
 Cash Sales
 Account Receivable Collection
 Loans/Borrowing from Outside Sources (attach list to this report)
 Rental Income                                                                      $10,922.50      $139,100.94
 Sale of Business Assets (attach list to this report)                                               $675,932.75
 Other (specify) (attach list to this report) Interest Income                            $870.13      $5,025.66
                                                                                                     $14,040.70
Total Business Receipts                                                             $11,792.63      $834,100.05

BUSINESS CASH DISBURSEMENTS
 Net Payroll (Excluding Self)                                                           $6,885.23    $76,589.02
 Salary Paid to Debtor or Owner's Draw (e.g., transfer to
Household Account)
 Taxes - Payroll                                                                                         $278.00
 Taxes - Sales
 Taxes Other (attach schedule) Workers Comp                                              $193.43       $1,084.62
 Contract Labor (Subcontractors)                                                                       $1,800.00
 Inventory Purchases
 Secured/Lease Payments (Business)                                                      $6,568.13    $57,361.98
 Utilities (Business)                                                                     $459.17     $8,170.45
 Insurance                                                                                $551.15     $5,199.63
 Vehicle Expenses                                                                                     $2,377.26
 Travel & Entertainment                                                                                 $530.14
 Repairs and Maintenance                                                                $1,145.00    $15,148.66
 Supplies                                                                                 $156.22       $642.86
 Charitable Contributions/Gifts
 Purchase of Fixed Assets
 Advertising
 Bank Charges                                                                                           $226.11
 Other (attach schedule)                                                                             $19,347.68
                                                                                                      $6,121.87
Total Business Disbursements                                                        $15,958.33      $194,878.28

CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2)                                                                  $648,153.99


                                                Monthly Operating Report - Individual



     17-17361-aih           Doc 303        FILED 12/05/18             ENTERED 12/05/18 18:48:24             Page 4 of 30
MONTHLY OPERATING REPORT -                                                                                                                  ATTACHMENT NO. 1
INDIVDUAL




                                                              QUESTIONNAIRE
                                                                                                                               YES*         NO
1.      Have any assets been sold or transferred outside the normal course of business during this
        reporting period?                                                                                                   XXXX
2.      Have any funds been disbursed from any account other than a debtor in possession
        account?                                                                                                                          XXXX
3.      Are any post-petition receivables (accounts, notes, or loans) due from any relatives,
        insiders, or related party?                                                                                                       XXXX
4.      Have any payments been made on pre-petition liabilities this reporting period?
                                                                                                                                          XXXX
5.      Have any post-petition loans been received by the debtor from any party?
                                                                                                                                          XXXX
6.      Are any post-petition payroll taxes past due?
                                                                                                                                          XXXXX
7.      Are any post-petition state or federal income taxes past due?
                                                                                                                                          XXXX
8.      Are any post-petition state or local sales taxes past due?
                                                                                                                                          XXXX
9.      Are any post-petition real estate taxes past due?
                                                                                                                            XXXX
10.     Are any amounts owed to post-petition creditors/vendors delinquent?
                                                                                                                                          XXXXX
11.     Are any wage payments past due?
                                                                                                                                          XXXXX
                *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.
                                                 Setttled Insuance claim; RE taxes are due on some properties




                                                      INSURANCE INFORMATION
                                                                                                                                YES         NO*
1.      Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
        compensation, and other necessary insurance coverages in effect?                                                    XXXXX
2.      Are all premium payments current?
                                                                                                                          XXXXX
                 *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                       CONFIRMATION OF INSURANCE
                                                                                                                                 Payment Amount       Delinquency
                        TYPE of POLICY            and             CARRIER                              Period of Coverage          and Frequency        Amount
        Rental Property Policy, State Farm, There are at least 18 different policies                 Most end November, 2018 $16,917 annual                0




____ Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.


                           DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: ____________________




          17-17361-aih                  Doc 303              FILED 12/05/18                      ENTERED 12/05/18 18:48:24                         Page 5 of 30
MONTHLY OPERATING REPORT -                                                                               ATTACHMENT NO. 2
INDIVIDUAL

                                           BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                                Account           Account         Account         Account
                                                                  #1                #2              #3              #4
Name of Bank:                                                Huntington       Huntington-RE Huntington Int Funds Hel by

Account Number:                                                  2665744835       3663971968       3663978602 Bankruptcy Court
Purpose of Account (Business/Personal)                       Bus/Pers         Real Estate      Savings        Escrow

Type of Account (e.g. checking)                              Checking         Money Market Money Market Account

1. Balance per Bank Statement                                    $3,880.43     $680,951.95      $291,516.16      $490,404.77
2. ADD: Deposits not credited (attach list to this report)           $0.00           $0.00            $0.00             $0.00
3. SUBTRACT: Outstanding Checks (attach list)                   ($1,489.87)          $0.00            $0.00             $0.00
4. Other Reconciling Items (attach list to this report)              $0.00           $0.00            $0.00             $0.00
5. Month End Balance (Must Agree with Books)                     $2,390.56     $680,951.95      $291,516.16      $490,404.77
   TOTAL OF ALL ACCOUNTS                                                                                        $1,465,263.44

Note: Attach a copy of the bank statement and bank reconciliation for each account.

Investment Account Information
                                                                 Date of         Type of          Purchase        Current
          Bank / Account Name / Number                          Purchase        Instrument         Price           Value




Note: Attach a copy of each investment account statement.




      17-17361-aih             Doc 303          FILED 12/05/18             ENTERED 12/05/18 18:48:24            Page 6 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 7 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 8 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 9 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 10 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 11 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 12 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 13 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 14 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 15 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 16 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 17 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 18 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 19 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 20 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 21 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 22 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 23 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 24 of 30
17-17361-aih   Doc 303   FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 25 of 30
                                               Richard M Osborne DIP
                                                Cash Receipts Register
                                                Huntington - Household
                                                  For October 2018


Date       Reference    Type         Payee/Paid By         Memo                                       Receipt Amt
10/1/18    10118        Receipt      Estate JTO                              Estate of JTO               5,000.00
10/2/18    0048230024   Receipt      computershare         10/2/18           dividend                         1.82
10/2/18    3007         Receipt      woodside              10/2/18           Estate of JTO              12,500.00
10/17/18   392627       Receipt      computershare         10/17/18          dividend                         0.74
10/19/18   10/19/18     Gen. Jrnl.                                           Interest                         1.97
10/24/18   1007         Receipt      SSA                   10/24/18          Social Security             2,563.00
10/24/18   Bank         Receipt      Huntington            Interest          Interest                      186.67
10/30/18   2718115      Receipt      Nationwide Mutual     Household goods   Insurance proceeds        161,408.92
10/30/18   DIR          Receipt      Nationwide Mutual     Building          Insurance proceeds        490,404.77

                        Total                                                                          672,067.89




11/28/2018 at 3:24 PM                                                                                      Page: 1

     17-17361-aih         Doc 303       FILED 12/05/18       ENTERED 12/05/18 18:48:24            Page 26 of 30
                                            Richard M Osborne DIP
                                          Cash Disbursement Register
                                            Huntington - Household
                                               For October 2018


Date       Reference     Type         Payee/Paid By           Memo                               Payment Amt
10/1/18    10118-1       Payment      nuisance animal         get rid of beavers                        75.00
10/1/18    10118-2       Payment      sahli & sahli inc       meals                                     29.65
10/1/18    10118-3       Payment      nuisance animal         get rid of beavers                        75.00
10/1/18    10118-4       Payment      nuisance animal         get rid of beavers                        75.00
10/1/18    1752.         Payment      ware                    maintenance                              350.00
10/1/18    1753          Payment      John Rich Jewelers      new watch                                176.55
10/1/18    1822          Payment      johnnys bar             entertainment                            315.00
10/2/18    1831          Payment      AT&T                    utilities                                 13.13
10/8/18    1828          Payment      Hathy                   interest                                 575.00
10/9/18    1832          Payment      aarp                    324715134-1 medicare supplement          210.21
10/9/18    1833          Payment      city of pain            utilities                                 48.53
10/9/18    1834          Payment      Deep Springs            entertainment                          1,826.04
10/9/18    1835          Payment      Directv                 utilities                                402.64
10/9/18    1836          Payment      Illuminating            utilities                                  1.09
10/9/18    1837          Payment      lake county dept        utilities                                 77.49
10/9/18    1839          Payment      The News-Herald         subscription                              40.00
10/9/18    1840          Payment      The Plain Dealer        subscription                              58.40
10/9/18    1841          Payment      toby Appliance Servi    maintenance                              353.10
10/9/18    pos10918-1 Payment         nuisance animal         get rid of beavers                       600.00
10/9/18    pos10918-2 Payment         MCDonalds               meals                                      6.42
10/9/18    pos10918-3 Payment         Brueggers               meals                                      9.65
10/9/18    pos10918-4 Payment         Speedway                vehicle                                   69.20
10/15/18   101518        Payment      BJ'S Wholesale          household supplies                        72.39
10/15/18   101519        Payment      Giant Eagle             household supplies                       110.22
10/15/18   101520        Payment      sweet berry fresh       household supplies                        42.12
10/15/18   101521        Payment      schneider Oral & Max    medical                                  300.00
10/15/18   1842          Payment      Aqua                    utilities                                 55.68
10/15/18   1843          Payment      big Oats                vehicle                                  469.20
10/15/18   1848          Payment      Knox Energy             utilities                                 11.06
10/15/18   pos101518-1 Payment        king building           household supplies                         9.00
10/15/18   pos101518-2 Payment        sahli & sahli inc       meals                                     45.13
10/15/18   pos101518-3 Payment        king building           household supplies                        20.74
10/15/18   pos101518-4 Payment        sahli & sahli inc       meals                                     34.55
10/15/18   pos101518-5 Payment        sahli & sahli inc       meals                                     16.94
10/15/18   pos101518-6 Payment        MCDonalds               meals                                      6.34
10/15/18   pos101518-7 Payment        bushnell                meals                                     71.25
10/16/18   1849          Payment      U.S. Trustee Payment    4711717361                               975.00
10/17/18   pos101718-1 Payment        johnnys bar             entertainment                            211.00
10/18/18   pos101818-2 Payment        BJ'S Wholesale          household supplies                       316.17
10/18/18   pos101818-3 Payment        Walmart                 household supplies                        41.88
10/19/18   10/19/18      Gen. Jrnl.                           bank fees                                 25.00
10/19/18   101918-2creditPayment      BJ'S Wholesale          household supplies                       -96.28
10/19/18   pos101918-1 Payment        Walmart                 household supplies                        41.12
10/19/18   pos101918-2 Payment        wholefoods              household supplies                        17.70
10/22/18   102218-2      Payment      wholefoods              household supplies                        65.48
10/22/18   102218-3      Payment      Walmart                 household supplies                       111.51
10/22/18   102218-4      Payment      World of wines          household supplies                       413.98
10/22/18   1851          Payment      AT&T                    utilities                                177.06
10/22/18   1852          Payment      big Oats                vehicle                                  828.27
10/22/18   1853          Payment      Illuminating            utilities                                 46.06
10/22/18   1854          Payment      Illuminating            utilities                                418.84
10/23/18   102318-1      Payment      wall street             subscription                              19.00
10/23/18   102318-2      Payment      MCDonalds               meals                                      7.45
10/23/18   1855          Payment      westfield Insurance     insurance                                113.90


11/28/2018 at 3:25 PM                                                                                  Page: 1

     17-17361-aih         Doc 303      FILED 12/05/18        ENTERED 12/05/18 18:48:24          Page 27 of 30
                                        Richard M Osborne DIP
                                      Cash Disbursement Register
                                        Huntington - Household
                                           For October 2018


Date       Reference    Type      Payee/Paid By        Memo                        Payment Amt
10/24/18   102418-1     Payment   PM international     gift                              50.00
10/24/18   102418-2     Payment   johnnys bar          entertainment                    150.00
10/24/18   102418-3     Payment   international Fee    gift                                1.50
10/25/18   102518-1     Payment   MCDonalds            meals                             14.44
10/26/18   102618       Payment   Hughesnet            utilities                         35.70
10/26/18   102618-1     Payment   sahli & sahli inc    meals                             27.53
10/26/18   102618-2     Payment   PM international     gift                              50.00
10/26/18   102618-3     Payment   international Fee    gift                                1.50
10/29/18   102918-1     Payment   sahli & sahli inc    meals                             27.53
10/29/18   102918-2     Payment   MCDonalds            meals                               7.09
10/29/18   102918-3     Payment   Brueggers            meals                             11.94
10/29/18   102918-4     Payment   Speedway             vehicle                           68.00
10/29/18   1870         Payment   ACN                  utilities                         67.87
10/29/18   1871         Payment   AT&T                 utilities                         50.10
10/29/18   1872         Payment   big Oats             vehicle                          198.03
10/29/18   1873         Payment   dominion             utilities                         53.57
10/29/18   1874         Payment   Illuminating         utilities                         64.72
10/29/18   1875         Payment   Illuminating         utilities                        389.81
10/31/18   103118-1     Payment   longhorn             utilities                         83.83
10/31/18   103118-2     Payment   Drug Mart            household supplies               163.52
10/31/18   103118-3     Payment   johnnys bar          entertainment                    218.00

                        Total                                                         12,119.54




11/28/2018 at 3:25 PM                                                                    Page: 2

     17-17361-aih       Doc 303    FILED 12/05/18     ENTERED 12/05/18 18:48:24   Page 28 of 30
                                           Richard M Osborne DIP
                                            Cash Receipts Register
                                            Huntington - Business
                                              For October 2018


Date       Reference     Type       Payee/Paid By          Memo                           Receipt Amt
10/1/18    1297          Receipt    groves730columbia      10/1/18       Rent                  600.00
10/1/18    2224          Receipt    Brown 11579 Girdled    10/1/18       Rent                1,100.00
10/1/18    4395          Receipt    Balog 7792 Ravenna     10/1/18       Rent                  500.00
10/3/18    148           Receipt    Beers 7472 presley     10/3/18       Rent                2,000.00
10/4/18    1094          Receipt    Spetz 15499 Kinsman    10/4/18       Rent                  600.00
10/4/18    220           Receipt    wilson 7741 Auburn     10/4/18       Rent                  600.00
10/5/18    1000          Receipt    joyce 7474 presley     10/5/18       Rent                1,000.00
10/9/18    6603          Receipt    Lakrii 7319 Reynolds   10/9/18       Rent                1,000.00
10/10/18   20704068921   Receipt    boone 6980Ravenna      10/10/18      Rent                  600.00
10/11/18   859           Receipt    fratus 1180w.jackson   10/11/18      Rent                  800.00
10/12/18   101218        Receipt    Salupo 7482center#     10/12/18      Rent                  800.00
10/22/18   400040775     Receipt    Airgas                 10/22/18      Rent                1,322.50
10/24/18   Bank          receipt    Huntinton Bank         Interest      Interest              870.13

                         Total                                                              11,792.63




11/28/2018 at 3:26 PM                                                                         Page: 1

     17-17361-aih         Doc 303     FILED 12/05/18       ENTERED 12/05/18 18:48:24   Page 29 of 30
                                             Richard M Osborne DIP
                                          Cash Disbursements Register
                                             Huntington - Business
                                               For October 2018


Date       Reference      Type         Payee/Paid By      Memo                        Payment Amt
10/3/18    ACH100318 Payment           Ohio Payroll       Payroll processing                156.22
10/4/18    1827           Payment      Bank Of America    229325102 Loan payment          1,241.62
10/4/18    1830           Payment      Erie Bank          Loan payment                    5,326.51
10/9/18    1838           Payment      sievers            utilities                          98.44
10/12/18   Payroll 10-12-1Gen. Jrnl.                      payroll                         3,442.60
10/15/18   1844           Payment      diamond Door       maintenance                        95.00
10/15/18   1845           Payment      Illuminating       utilities                          84.96
10/15/18   1846           Payment      Knox Energy        utilities                          14.40
10/15/18   1847           Payment      Knox Energy        utilities                          66.36
10/22/18   1850           Payment      Al's Plumbing      maintenance                     1,050.00
10/23/18   1829           Payment      united health      employee insurance                551.15
10/25/18   102518-2       Payment      BWC                workers compensation              193.43
10/26/18   Payroll 10-26-1Gen. Jrnl.                      payroll,                        3,442.63
10/29/18   1876           Payment      sievers            utilities                         195.01

                          Total                                                          15,958.33




11/28/2018 at 3:27 PM                                                                       Page: 1

     17-17361-aih         Doc 303       FILED 12/05/18   ENTERED 12/05/18 18:48:24   Page 30 of 30
